DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/7/2021 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-2, 4-8 and 11-20 are amended and claims 3 and 9 are canceled. 

Allowable Subject Matter
Claims 1-2, 4-8 and 10-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “receiving position data of a vehicle, the position data indicating a geolocation of a vehicle traveling in an area; 
correlating the received position data to a map including mapped areas designated as non-roadway areas, 
wherein the correlating determines based on the geolocation of the vehicle that the vehicle is located and traveling entirely in a designated non-roadway area; 
after, and based on, determining that the vehicle is located and traveling entirely in the designated non-roadway area, checking one or more restrictions placed on vehicular travel in the non-roadway area in which the vehicle is traveling.
 wherein a restriction of the one or more restrictions comprises a speed restriction indicating a threshold speed of vehicular travel on the non-roadway area ; and 
based on the one or more restrictions and on checking the one or more restrictions after determining that the vehicle is located and traveling entirely in the designated non-roadway area, performing processing to undertake at least one action, the at least one action comprising automatically initiating an alert to law enforcement based on observing that the vehicle travels in the non-roadway area in excess of the threshold speed and controlling at least one function of the vehicle, wherein the controlling the at least one function comprises automatically autonomously driving the vehicle to a law enforcement facility which contains the vehicle and any occupants thereof” as recited in independent claim 1, and similarly recited in independent claims 12 and 17.  Claims depending from the independent claims are allowed on the basis of their dependency. 
With respect to claim 1, the best prior art, Breed discloses observing that the vehicle travels in the non-roadway (¶ 561 “absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS PPS system, and compared to the edges of the roadway at 134 . . . Based on the comparison at 134, it is determined whether the absolute position of the vehicle is approaching close to or intersects an edge of the roadway at 136”) (135, FIG. 12A) ([0561] FIG. 12a is a flow chart of the method in accordance with the invention. The absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS PPS system, and compared to the edges of the roadway at 134, which is obtained from a memory unit 132. Based on the comparison at 134, it is determined whether the absolute position of the vehicle is approaching close to or intersects an edge of the roadway at 136”)
and also observing the vehicle exceeds a speed (¶153 “The speed limit associated with particular locations on the maps should be coded”) (¶296 “radar unit can provide a warning that a potentially dangerous situation exists and thus the vehicle speed should be reduced”) (¶371 “information could also contain maximum and minimum speed information which would limit the velocity of vehicles in the area . . . a maximum speed limit for roads in the vicinity of the transmitter can be determined”) (¶373 “set the local speed limit”) (¶384 “A speed limit sign, for example, can return a variable code indicating the latest speed limit that then could have been set remotely by some responsible authority.”) (¶397 “setting speed limits and also for setting the maximum speed that a vehicle is permitted to travel”) (¶479 “If the excessive speed feature is implemented, then gradually the cost of enforcing the nation's speed limits will begin to be substantially reduced”) 
and initiating an alert to law enforcement (¶¶ 378–379 “notifying interested parties of the failure or forecasted failure of a vehicle component using a vehicle-to-infrastructure communication system . . . the police, EMS, fire department and other emergency services so that they can prepare for a potential emergency etc . . . the system disclosed herein would provide an automatic method for such a watchdog group to monitor all equipped vehicles on the nation's highways . . . interested party may desire that such data be transferred to a site remote from the vehicle. Interested parties could include the authorities”) 
However, Breed operates in a fundamentally different manner than the claimed invention, for example, Breed although Breed discloses checking a speed limit on a highway, Breed fails to teach, disclose or suggest checking a speed restriction placed on vehicular travel in a non-roadway area after determining that the vehicle is located and traveling entirely in the designated non-roadway area and based on the one or more restrictions and on checking the one or more restrictions after determining that the vehicle is located and traveling entirely in the designated non-roadway area, performing processing to undertake at least one action, the at least one action comprising automatically initiating an alert to law enforcement based on observing that the vehicle travels in the non-roadway area in excess of the threshold speed and controlling at least one function of the vehicle, wherein the controlling the at least one function comprises automatically autonomously driving the vehicle to a law enforcement facility which contains the vehicle and any occupants thereof”. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667